DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 11, and August 31, 2021 have been considered by the Examiner and made of record in the application file.

Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-10, 19, and 20 in the reply filed on August 17, 2022 is acknowledged.

Claim Objections
Claims 11-18 are objected to because of the following informalities:  The claims are non-elected due to restriction requirement issued previously and must be withdrawn from consideration, therefore, there status must be “Withdrawn”  Appropriate correction is required.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (US 2021/0211960, hereinafter Ryu).
	Regarding claim 1,  Ryu teaches a handover method (FIG. 7, FIG. 24), comprising: 
sending, by a source access point device, a first message to a target access point device through an access control device, wherein the first message is used to notify the target access point device that a terminal device is prepared to be handed over to the target access point device ([0161]- source eNB sends Handover Required to the source MME. The Handover Required message may include Direct Forwarding Path Availability, Source to Target transparent container, target eNodeB Identity, CSG ID, CSG access mode, target Tracking Area Identifier (TAI) and S1AP Cause. The source eNB indicates which bearers are subject to data forwarding. Direct Forwarding Path Availability indicates whether direct forwarding is available from the source eNB to the target eNB.  [0176] - The Target MME sends Handover Request message to the target eNB. Also see [0488]-[0491]); and 
sending, by the source access point device, a second message to the terminal device, wherein the second message is used to instruct the terminal device to be handed over to the target access point device ([0191] - The Handover Command is constructed using the Target to Source transparent container and is sent to the UE. Also see [0505]-[0506]).
Regarding claim 2,  Ryu teaches claim 1 and further teaches wherein the first message carries first information, and wherein the first information comprises at least one of connection context information of a connection established by the terminal device on the source access point device, a mobility management context of the terminal device, and a source access point device to target access point device container ([0161]- source eNB sends Handover Required to the source MME. The Handover Required message may include Direct Forwarding Path Availability, Source to Target transparent container, target eNodeB Identity, CSG ID, CSG access mode, target Tracking Area Identifier (TAI) and S1AP Cause. The source eNB indicates which bearers are subject to data forwarding. Direct Forwarding Path Availability indicates whether direct forwarding is available from the source eNB to the target eNB.  [0176] - The Target MME sends Handover Request message to the target eNB. Also see [0488]-[0491].
Regarding claim 3,  Ryu teaches claim 1 and further teaches wherein the method further comprises: receiving, by the source access point device, second information that is sent by the target access point device through the access control device, wherein the second information comprises at least one of connection context information of a connection established by the target access point device based on first information and a target access point device to source access point device container, and wherein the first information comprises at least one of connection context information of a connection established by the terminal device on the source access point device, a mobility management context of the terminal device, and a source access point device to target access point device container ([0179] - The target eNB sends a Handover Request Acknowledge message to the target MME. The Handover Request Acknowledge message may include EPS Bearer Setup list, EPS Bearers failed to setup list, and Target to Source transparent container. [0190] - The source MME sends a Handover Command message to the source eNB. The Handover Command message may include Target to Source transparent container, Bearers subject to forwarding, and Bearers to Release. The Bearers subject to forwarding includes list of addresses and TEIDs allocated for forwarding. The Bearers to Release includes the list of bearers to be released. See also [0504], [0505], [0506]).
Regarding claim 4,  Ryu teaches claim 1 and further teaches wherein the method further comprises: determining, by the source access point device, the target access point device based on third information ([0161]- source eNB sends Handover Required to the source MME. The Handover Required message may include Direct Forwarding Path Availability, Source to Target transparent container, target eNodeB Identity, CSG ID, CSG access mode, target Tracking Area Identifier (TAI) and S1AP Cause. The source eNB indicates which bearers are subject to data forwarding. Direct Forwarding Path Availability indicates whether direct forwarding is available from the source eNB to the target eNB.  [0176] - The Target MME sends Handover Request message to the target eNB. A source gNB (or source radio access network (RAN)) determines handover to a target gNB (or target RAN) according to the mobility of the UE. [0485] A source gNB (or source radio access network (RAN)) determines handover to a target gNB (or target RAN) according to the mobility of the UE. [0490] In addition, the source gNB may include an address of the target gNB (or Identifier (ID) of the target gNB) and the like in the Handover Require) wherein the third information comprises at least one of a measurement report sent by the terminal device to the source access point device, load information of a plurality of access point devices, and a mobility management context of the terminal device ([0485] A source gNB (or source radio access network (RAN)) determines handover to a target gNB (or target RAN) according to the mobility of the UE. [0490] In addition, the source gNB may include an address of the target gNB (or Identifier (ID) of the target gNB).
Regarding claim 5,  Ryu teaches claim 1 and further teaches wherein the mobility management context comprises at least one of a temporary identifier of the terminal device, a moving track of the terminal device, a moving range of the terminal device, and a tracking area list of the terminal device, and wherein the tracking area list comprises at least one tracking area ([0128] -The eNB that receives the random access preamble from the UE decodes the preamble and acquires RA-RNTI. The RA-RNTI associated with the PRACH to which the random access preamble is transmitted is determined according to the time-frequency resource of the random access preamble that is transmitted by the corresponding UE).
Regarding claim 8,  Ryu teaches claim 1 and further teaches wherein before sending, by the source access point device, the second message to the terminal device, the method further comprises: determining, by the source access point device, a tunnel endpoint identifier of the target access point device; and sending, by the source access point device, data to a tunnel corresponding to the tunnel endpoint identifier of the target access point device, wherein the data is of the terminal device and is received by the source access point device from an anchor device ([0190] - The source MME sends a Handover Command message to the source eNB. The Handover Command message may include Target to Source transparent container, Bearers subject to forwarding, and Bearers to Release. The Bearers subject to forwarding includes list of addresses and TEIDs allocated for forwarding. [0194] - The source eNB starts forwarding of downlink data from the source eNB towards the target eNB for bearers subject to data forwarding).
Regarding claim 9,  Ryu teaches claim 1 and further teaches wherein determining, by the source access point device, the tunnel endpoint identifier of the target access point device comprises: if the source access point device determines that the target access point device can allocate the tunnel endpoint identifier according to a preset rule, determining, by the source access point device, the tunnel endpoint identifier according to the preset rule; or receiving, by the source access point device, the tunnel endpoint identifier that is sent by the target access point device through the access control device ([0179] - The target eNB sends a Handover Request Acknowledge message to the target MME. The Handover Request Acknowledge message may include EPS Bearer Setup list, EPS Bearers failed to setup list, and Target to Source transparent container. [0180] - The EPS Bearer Setup list includes a list of addresses and TEIDs allocated at the target eNB.  [0190] - The source MME sends a Handover Command message to the source eNB. The Handover Command message may include Target to Source transparent container, Bearers subject to forwarding, and Bearers to Release. The Bearers subject to forwarding includes list of addresses and TEIDs allocated for forwarding. [0194] - The source eNB starts forwarding of downlink data from the source eNB towards the target eNB for bearers subject to data forwarding).
Regarding claim 10,  Ryu teaches claim 1 and further teaches determining, by the source access point device, the tunnel endpoint identifier according to the preset rule comprises: sending, by the source access point device, a data packet to the target access point device, wherein a preset field in an encapsulation header of the data packet is the tunnel endpoint identifier, and wherein the tunnel endpoint identifier comprises at least one of an identifier of the terminal device and a connection identifier of the terminal device ([0190] - The source MME sends a Handover Command message to the source eNB. The Handover Command message may include Target to Source transparent container, Bearers subject to forwarding, and Bearers to Release. The Bearers subject to forwarding includes list of addresses and TEIDs allocated for forwarding. [0194] - The source eNB starts forwarding of downlink data from the source eNB towards the target eNB for bearers subject to data forwarding).
	Regarding claim 19,  Ryu teaches a communications apparatus, comprising: 
a first communications interface, the first communications interface configured to receive and send a message between a source access point device and an access control device; a second communications interface, the second communications interface configured to receive and send a message between the source access point device and a terminal device (FIG. 7 - Source eNodeB in communication with Source MME and UE. FIG. 9 RAN in communication with AMF and UE); 
a memory, the memory configured to store a computer program; and at least one processor, the at least one processor configured to invoke the computer program stored in the memory ([0561]) to perform operations comprising: 
sending a first message to a target access point device through the first communications interface and through the access control device, wherein the first message is used to notify the target access point device that the terminal device is prepared to be handed over to the target access point device  ([0161]- source eNB sends Handover Required to the source MME. The Handover Required message may include Direct Forwarding Path Availability, Source to Target transparent container, target eNodeB Identity, CSG ID, CSG access mode, target Tracking Area Identifier (TAI) and S1AP Cause. The source eNB indicates which bearers are subject to data forwarding. Direct Forwarding Path Availability indicates whether direct forwarding is available from the source eNB to the target eNB.  [0176] - The Target MME sends Handover Request message to the target eNB. Also see [0488]-[0491]); and 
sending a second message to the terminal device through the second communications interface, wherein the second message is used to instruct the terminal device to be handed over to the target access point device  ([0191] - The Handover Command is constructed using the Target to Source transparent container and is sent to the UE. Also see [0505]-[0506]).
Regarding claim 20,  Ryu teaches claim 19 and further teaches wherein the first message carries first information, and wherein the first information comprises at least one of connection context information of a connection established by the terminal device on the source access point device, a mobility management context of the terminal device, and a source access point device to target access point device container ([0161]- source eNB sends Handover Required to the source MME. The Handover Required message may include Direct Forwarding Path Availability, Source to Target transparent container, target eNodeB Identity, CSG ID, CSG access mode, target Tracking Area Identifier (TAI) and S1AP Cause. The source eNB indicates which bearers are subject to data forwarding. Direct Forwarding Path Availability indicates whether direct forwarding is available from the source eNB to the target eNB.  [0176] - The Target MME sends Handover Request message to the target eNB. Also see [0488]-[0491].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Kamalaraj et al. (US 2011/0096721, hereinafter Kamalaraj)
Regarding claim 6,  Ryu teaches claim 1 but fails to teach wherein the method further comprises: receiving, by the source access point device, a mobility management policy that is of the terminal device and that is sent by the access control device, wherein the mobility management policy comprises at least one of the temporary identifier of the terminal device, the moving track of the terminal device, the moving range of the terminal device, and the like; and allocating, by the source access point device, the tracking area list to the terminal device according to the mobility management policy, wherein the tracking area list comprises the at least one tracking area.
However, Kamalaraj teaches a mobility management policy that is of the terminal device and that is sent by the access control device, wherein the mobility management policy comprises at least one of the temporary identifier of the terminal device, the moving track of the terminal device, the moving range of the terminal device, and the like; and allocating, by the source access point device, the tracking area list to the terminal device according to the mobility management policy, wherein the tracking area list comprises the at least one tracking area ([0036])
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to combine Kamalaraj’s teaching in Ryu to facilitate page a user device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Kim et al. (US 2019/0274076)
Regarding claim 7,  Ryu teaches claim 1 but fails to teach wherein the method further comprises: obtaining, by the source access point device, the load information of the plurality of access point devices from the access control device.
However, Kim teaches wherein the method further comprises: obtaining, by the source access point device, the load information of the plurality of access point devices from the access control device ([0393]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to combine Kim’s teaching in Ryu to facilitate selection of a neighbor access node for a handover a user device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUOC THAI N VU/Primary Examiner, Art Unit 2642